Taylor, Hall and Locke, Judges.
—The weight to be carried by the plaintiff’s nag being a certain number of pounds, his rider ought to have been weighed after he came through the poles. The parol testimony offered by the plaintiff, of an agreement not to weigh out, was properly rejected by the court. The plaintiff was as much bound to lock Parker’s nag, as Parker his; and having run his nag without being locked, and without any fraud on the part of Parker, is not entitled to recover. Therefore the rule for a new trial is made absolute.